Citation Nr: 1702475	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  15-44 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Daniel D. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He died in October 2016.  The appellant timely requested that she be substituted for the Veteran as a surviving spouse.  See 38 U.S.C.A. § 5121A.  The RO has allowed the appellant's substitution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted that his COPD was the result of exposure from his duties as a demolition expert.  The Veteran submitted two medical opinions relating his COPD to his exposure to particulate matter and explosive chemicals as it related to his duties.  Unfortunately, the Veteran's personnel records were never obtained to confirm his in-service duties.  An August 2012 rating decision included the notation that obtaining the service personnel records was deemed unnecessary.  His DD-214 does not confirm that he was a demolition expert but rather reflects that his military occupation was that of a utilities repairman.  

38 C.F.R. §3.159(c)(2) clearly states that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

Based on the Veteran's assertions that he was assigned to work as a demolition expert but that such service is not identified in his DD-214, the Board finds that a remand to obtain them is necessary. 

The Board notes that the appellant, through counsel, indicated that the Veteran's personnel records may have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  If such is confirmed by the NPRC, the AOJ should advise the appellant to submit alternative forms of evidence to support her claim and should assist her in obtaining sufficient evidence from alternative sources, e.g. buddy statements.  See Daye v. Nicholson, 20 Vet. App. 512, 516-17 (2006).  Efforts should also be made to verify the appellant's claims through unit histories or other documents at the United States Armed Services Center for Research of Unit Records or other official sources. Id.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC).  The U.S. Army Joint Services Records Research Center (JSRRC) should also be contacted so that a search of alternative sources (unit records) can be undertaken.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the appellant appropriately notified.

2.  Next, if the Veteran's personnel file is deemed unavailable, the appellant and her attorney should advised that they may submit alternative evidence, e.g. buddy statements, to substantiate the claim that the Veteran served as a demolition expert.

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

